Citation Nr: 0319915	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  91-51 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
August 1972 to February 1975, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.


FINDINGS OF FACT

1.  The Board entered a decision in this case on June 26, 
1996.

2.  The RO received, but did not forward to the Board, 
evidence and argument submitted by the veteran prior to the 
date of the Board's decision.  

3.  The Board's June 26, 1996 decision did not consider all 
evidence and argument submitted by the veteran in support of 
his claim.


CONCLUSION OF LAW

The Board denied the veteran due process of law in its June 
26, 1996 decision, and therefore the June 26, 1996 decision 
is vacated.  38 C.F.R. § 20.904(a)(1) (2002).


VACATUR

The Board promulgated a decision in this case on June 26, 
1996 that denied service connection for PTSD.  Unbeknownst to 
the Board, the veteran submitted a statement to the RO dated 
prior to the Board decision in which he requested an 
extension of time to respond to the Supplemental Statement of 
the Case.  It does not appear that the RO responded to the 
veteran's request, but on the day prior to the Board's 
decision the veteran submitted additional argument and 
evidence in support of his claim.  This additional argument 
and evidence was not forwarded to the Board, and therefore, 
was not considered in the June 1996 decision.

The Board finds that the failure to consider all argument and 
evidence submitted by the veteran in support of his claim 
constitutes a denial of due process.  Consequently, the Board 
concludes that the Board's decision of June 26, 1996 should 
be, and is vacated.  


ORDER


The Board's June 26, 1996 decision in the above-captioned 
appeal is vacated.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

